___________

                            No. 95-2315
                            ___________

United States of America,         *
                                  *
          Appellee,               *
                                  *   Appeal from the United States
     v.                           *   District Court for the
                                  *   District of South Dakota.
Lawren J. Barse,                  *
                                  *       [UNPUBLISHED]
          Appellant.              *

                            ___________

                   Submitted:   December 29, 1995

                       Filed: January 3, 1996
                            ___________

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

     Lawren J. Barse appeals the district court's1 sentencing upon
revocation of his supervised release. We affirm.


     Barse pleaded guilty to one count of distribution and
possession with intent to distribute marijuana, in violation of 21
U.S.C. § 841. The district court sentenced Barse to four months in
prison and two years of supervised release, which began in January
1994.   In March 1995, Barse's probation officer petitioned for
revocation on the grounds that Barse violated the terms of his
release. The district court granted the petition and sentenced
Barse to six months in prison and two years supervised release. On
appeal, Barse argues the district court erred in imposing combined



      1
       The Honorable Lawrence L. Piersol, United States District
Judge for the District of South Dakota.
terms of imprisonment and supervised release that exceed Barse's
original two-year term of supervised release.


     We review a sentence imposed upon the revocation of supervised
release for abuse of discretion. United States v. Grimes, 54 F.3d
489, 492 (8th Cir. 1995). We find the district court did not abuse
its discretion. Under 18 U.S.C. § 3583(h), a term of supervised
release imposed upon revocation may "not exceed the term of
supervised release authorized by statute for the offense that
resulted in the original term of supervised release, less any term
of imprisonment that was imposed upon revocation of supervised
release."   Barse's initial offense authorized as much as three
years of supervised release.       See 18 U.S.C. §§ 3559(a)(4),
3583(b)(2); 21 U.S.C. § 841(b)(1)(D). Barse's two-year term of
supervised release falls within the two years and six months
remaining when Barse's six-month prison sentence is subtracted from
the three years of supervised release authorized by statute.


     Accordingly, we affirm the judgment of the district court.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-